Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 & 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (5,936,383 A).
Regarding claim 1, Ng et al. disclose a battery tester for testing a primary battery of a vehicle as seen in Figs. 1-2 comprising; a controller 105 programed to perform (see column 6, lines 46-67) the steps of:
obtain a first battery parameter and a second battery parameter of the primary battery from a vehicle controller (see Fig. 2, step 404);
compare the first battery parameter to a first threshold (see step 405 & 409);
compare the second battery parameter to a second threshold (see steps 407, 408 & 410); and
perform a reserve charge test (see steps 413-415, column 10, lines 1-55) on the battery using the battery tester or generating a display indicative of high corrosion (generating a display via steps 415-419 wherein alarm/output send to user also see claims 3-4) or a bad cell in response to the compare the first battery parameter step (see steps 417-419, wherein the calculated reserve capacity and time have reached a preset alarm limit, an alarm can be output to the user access interface. The alarm is sent to the user as indicated in block 417 and block 419) and the compare the second battery parameter step performed by the controller (see Fig 2, steps 402-404 & 413-423, wherein reserve test 413-415 and the display through alarm to user steps and the controller continues to monitor current flow as per block 402 until the battery is discharging. Once the battery is in discharge, the battery voltage (V), current (I), and temperature (T) are measured and recorded per the instructions of block 404. Note that two sets of these parameters are measured at two different sample times (t.sub.1 and t.sub.2); thus, we have two sets of parameters: (V.sub.1, I.sub.1, T.sub.1, t.sub.1) and (V .sub.2, I.sub.2, T.sub.2, t.sub.2). The instructions of block 405 use each set of these monitored parameters to calculate a battery reserve capacity at time t.sub.1 (Q.sub.1) and at time t.sub.2 (Q.sub.2)) .
Regarding claim 5, Ng et al. disclose a method of testing a primary battery comprising:
coupling a battery tester 110 to terminals 111-1 to 111-n of the primary battery 101 of a vehicle;
coupling the battery tester 110 to a vehicle controller 105 in the vehicle (see column 6, lines 46-67);
communicating a first battery parameter of the primary battery and a second battery parameter of the primary battery 101 from the vehicle controller 105 to the battery tester 110 (see Fig. 2, step 404);
comparing the first battery parameter to a first threshold (see step 405 & 409);
comparing the second battery parameter to a second threshold (see steps 407, 408 & 410); and
in response to comparing the first battery parameter and the second battery parameter, performing a reserve charge test (see step 413-415, column 10, lines 1-55) step  to determine a reserve charge on the battery using the battery tester or generating a display indicative of high corrosion or a bad cell (see Fig 2, steps 402-404 & 413-423, wherein reserve test 413-415 and the display through alarm via bad cell or corrosion to user steps and the controller continues to monitor current flow as per block 402 until the battery is discharging. Once the battery is in discharge, the battery voltage (V), current (I), and temperature (T) are measured and recorded per the instructions of block 404. Note that two sets of these parameters are measured at two different sample times (t.sub.1 and t.sub.2); thus, we have two sets of parameters: (V.sub.1, I.sub.1, T.sub.1, t.sub.1) and (V .sub.2, I.sub.2, T.sub.2, t.sub.2). The instructions of block 405 use each set of these monitored parameters to calculate a battery reserve capacity at time t.sub.1 (Q.sub.1) and at time t.sub.2 (Q.sub.2)).
As to claim 13, Ng et al. disclose further comprising comparing the reserve capacity to a reserve capacity threshold (see step 415) and further comprising performing a battery load test in response to comparing or generating a display corresponding to a discharge battery (generating a display via steps 415-419 wherein alarm/output send to user also see claims 3-4).
As to claim 14, Ng et al. disclose further wherein generating a display corresponding a discharge battery (generating a display via steps 415-419 wherein alarm/output send to user also see claims 3-4) when the reserve capacity is less than the reserve capacity threshold and performing the battery load test when the reserve capacity is above the reserve capacity threshold (see steps 415, 421 and 410 also see claim 19).
As to claim 15, Ng et al. disclose wherein preforming the battery load test for up to a maximum time or when a cold cranking amp is greater than a first value and open circuit voltage are greater than a second value (see step 403-404, wherein the battery voltage (V), current (I), and temperature (T) are measured and recorded per the instructions of block 404. Note that two sets of these parameters are measured at two different sample times (t.sub.1 and t.sub.2); thus, we have two sets of parameters: (V.sub.1, I.sub.1, T.sub.1, t.sub.1) and (V .sub.2, I.sub.2, T.sub.2, t.sub.2). The instructions of block 405 use each set of these monitored parameters to calculate a battery reserve capacity at time t.sub.1 (Q.sub.1) and at time t.sub.2 (Q.sub.2)).
As to claim 16, Ng et al. disclose wherein the first value is 85 percent of a production cold cranking amp value and the second value is greater than 85 percent of an open circuit value (see steps 408, wherein two capacities are not within a given percentage, or tolerance factor, the calculation process must be adjusted to ensure the accuracy of the calculation process when it is ultimately used to determine the remaining capacity (Q)).
As to claim 17, Ng et al. disclose further comprising communicating test data to a system located remotely from the battery tester (see Fig.1, communication between controller 105 to remove tester/user 117).
As to claim 18, Ng et al. disclose further comprising communicating a software update to the battery tester 110 (see claims 32 and 36).
As to claim 19, Ng et al. disclose further comprising simultaneously performing the steps of communicating the first battery parameter of the primary battery and the second battery parameter of the primary battery (see steps 402-404 of Fig. 2, wherein controller starting step 402 communicate/interact with first/second parameters in step 404) from the vehicle controller to the battery tester 105 & 110, comparing the first battery parameter to a first threshold, comparing the second battery parameter to a second threshold (see steps 405-410 of Fig. 2 & claim 24), in response to comparing the first battery parameter and the second battery parameter, performing the reserve charge test on the battery using the battery tester or generating a display indicative of high corrosion or the bad cell, with testing an auxiliary battery of the vehicle (see Fig 2, steps 402-404 & 413-423, wherein reserve test 413-415 and the display through alarm via bad cell or corrosion to user steps and the controller continues to monitor current flow as per block 402 until the battery is discharging. Once the battery is in discharge, the battery voltage (V), current (I), and temperature (T) are measured and recorded per the instructions of block 404. Note that two sets of these parameters are measured at two different sample times (t.sub.1 and t.sub.2); thus, we have two sets of parameters: (V.sub.1, I.sub.1, T.sub.1, t.sub.1) and (V .sub.2, I.sub.2, T.sub.2, t.sub.2). The instructions of block 405 use each set of these monitored parameters to calculate a battery reserve capacity at time t.sub.1 (Q.sub.1) and at time t.sub.2 (Q.sub.2)).
As to claim 20, Ng et al. disclose wherein testing the auxiliary battery of the vehicle comprises communicating a third battery parameter of the auxiliary battery and a fourth battery parameter of the auxiliary (see steps 402-404 of Fig. 2, wherein controller starting step 402 communicate/interact with first/second/third/fourth parameters, these 4 parameters are voltage, current, temperature and discharge in step 404) battery from the vehicle controller to the battery tester 105 & 110; comparing the third battery parameter to the first threshold; comparing the fourth battery parameter to the second threshold; and in response to comparing the third battery parameter and the fourth battery parameter, performing the reserve charge test on the auxiliary battery using the battery tester or generating a second display indicative of high corrosion or a bad cell of the auxiliary battery (see Fig 2, steps 402-404 & 413-423, wherein reserve test 413-415 and the display through alarm via bad cell or corrosion to user steps and the controller continues to monitor/comparing current flow as per block 405-411 between first to fourth parameter such as battery voltage (V), current (I), and temperature (T) are measured and recorded per the instructions of block 404. Note that two sets of these parameters are measured at two different sample times (t.sub.1 and t.sub.2); thus, we have two sets of parameters: (V.sub.1, I.sub.1, T.sub.1, t.sub.1) and (V .sub.2, I.sub.2, T.sub.2, t.sub.2). The instructions of block 405 use each set of these monitored parameters to calculate a battery reserve capacity at time t.sub.1 (Q.sub.1) and at time t.sub.2 (Q.sub.2)). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 & 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (5,936,383 A) in view of Kim et al. (U.S. 2016/0344068 A1).
As to claims 2, 6 & 8, Ng et al. fail to disclose wherein the first battery parameter comprises a state of health and the second battery parameter comprises internal resistance.
In related art, US 2016/0344068 to Kim et al. discloses that a battery parameter comprises a state of health via SOH estimation unit 160 and the second battery parameter comprises internal resistance via internal resistance estimation unit 150 (see pars. 0054 & 0061, wherein the SOH estimation unit 160 may receive the present capacity data CCD from the capacity measurement unit 140, and/or may receive the present internal resistance data CIRD from the internal resistance estimation unit 150, and may estimate the SOH of the lithium air battery 110 based on the present capacity data CCD or the present internal resistance data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by NG et al. to be able to control the battery parameter such as SOH and internal resistance as taught by Kim et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by controlling the resistance to produce more efficient and less energy is wasted (see Kim’s pars. 0012, 0017 & 0021).
As to claims 3, 7 & 9-10, Ng et al. fail to disclose wherein the first threshold comprises 50 percent and the second threshold comprises three times a production internal resistance.
In related art, US 2016/0344068 to Kim et al. discloses that the first threshold comprises 50 percent (see pars. 0093 & 0097, wherein equations 1 & 2 having alternatively by a percentage) and the second threshold comprises three times a production internal resistance (see pars. 0098-0099 & Fig. 7, wherein the internal resistance data can be multiply by cycle number, see par. 0106 & claim 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by NG et al. to be able to control the first and second threshold as taught by Kim et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by controlling the resistance to produce more efficient and less energy is wasted (see Kim’s pars. 0012, 0017 & 0021).
As to claim 4, Ng et al. disclose wherein the controller 105 is programmed to perform the reserve charge test when the state of health is below the first threshold and the internal resistance if above the second threshold (see column 9, lines 7-25, wherein the state of health and internal resistance are calculated through equations in column 8, including process steps 408-423 of Fig. 2).
As to claim 11, Ng et al. disclose wherein performing the reserve charge test is performed when the state of health (via battery capacity, bad cell, corrosion etc.) is below the first threshold and the internal resistance if above the second threshold (see Fig 2, steps 402-404 & 413-423, wherein reserve test 413-415 and the display through alarm via bad cell or corrosion via state of health to user steps and the controller continues to monitor/comparing current flow as per block 405-411 between first to fourth parameter such as battery voltage (V), current (I), and temperature (T) are measured and recorded per the instructions of block 404. Note that two sets of these parameters are measured at two different sample times (t.sub.1 and t.sub.2); thus, we have two sets of parameters: (V.sub.1, I.sub.1, T.sub.1, t.sub.1) and (V .sub.2, I.sub.2, T.sub.2, t.sub.2). The instructions of block 405 use each set of these monitored parameters to calculate a battery reserve capacity at time t.sub.1 (Q.sub.1) and at time t.sub.2 (Q.sub.2)). 
As to claim 12, Ng et al. fail to disclose wherein the first threshold is fifty percent and the internal resistance is three times the production internal resistance.
In related art, US 2016/0344068 to Kim et al. discloses that the first threshold comprises 50 percent (see pars. 0093 & 0097, wherein equations 1 & 2 having alternatively by a percentage) and the second threshold comprises three times a production internal resistance (see pars. 0098-0099 & Fig. 7, wherein the internal resistance data can be multiply by cycle number, see par. 0106 & claim 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by NG et al. to be able to control the first and second threshold as taught by Kim et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by controlling the resistance to produce more efficient and less energy is wasted (see Kim’s pars. 0012, 0017 & 0021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK  ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		October 27, 2022.
/LEE E RODAK/           Primary Examiner, Art Unit 2858